Citation Nr: 0726632	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

A videoconference hearing was held in November 2006 before 
the undersigned Acting Veterans Law Judge, sitting in 
Washington, D.C.  A copy of the transcript of that hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events. Rather 
his alleged service stressors must be established by official 
service record or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

The veteran claims service connection for PTSD based on 
alleged stressors that he experienced while in Vietnam.  A 
review of his service personnel records reveals that he was 
in Vietnam from March 1969 to February 1970, but it does not 
indicate that he was awarded decorations evidencing combat.  
His occupational specialty was as a pioneer, and he has 
asserted that the nature of his inservice work was to build 
and repair bridges.  

The veteran has provided statements and testimony reporting 
multiple stressors.  In an August 2005 statement in support 
of his claim for PTSD, he reported that he was in the 
province of Quang Ngai in Vietnam, and that he was a combat 
engineer with E Company - 26 Eng, assigned to American 
Division.  He knew three fellow soldiers who died (drowned) 
in a non-casualty accident and he provided their names.  He 
also provided the casualty reports for each of these fellow 
soldiers.  

In a June 2006 statement, the veteran provided a more 
detailed report concerning his alleged inservice stressors.  
He asserted that upon landing in Chu Lai in Vietnam, his 
plane was being mortared from enemy fire.  After training, he 
was sent to a landing zone (LZ) where there was an imminent 
threat of firefights.  He took over for another soldier who 
was wounded in one of these fights.  There was constant 
artillery fire and many explosions.  When repairing damaged 
bridges, he recalled that they lost a soldier who later 
washed up near the bridge.  He was on guard duty where he 
used his weapons to keep out the enemy.  He thought that he 
hit the enemy on these occasions as he saw tattered and 
bloody clothing.  He also recalled other episodes where he 
was subject to sniper and artillery fire.  He saw a 


fellow soldier die who was in an undiscovered mine explosion.  
He saw a Vietnamese man suspected of being a sniper subjected 
to a beating by other soldiers.  He heard later that the man 
died from his injuries.  

At the hearing in November 2006, the veteran indicated that 
he thought the reported stressors took place between 1969 and 
1970 and that the drowning incidence may have taken place 
between September and December 1969.

The veteran's service medical records do not reflect 
treatment for psychiatric complaints.  A post service mental 
health progress note dated in September 2005 reflects that 
the veteran was attending a PTSD group who met each week.  
Based on a history as related by the veteran, the registered 
nurse opined that he met the criteria for PTSD.  

The veteran provided testimony in support of his claim at a 
video conference hearing in November 2006.  

As indicated above, the veteran has specifically stated that 
he was exposed to stressors, including mortar fire.  The 
Board observes that a mortar attack may in some cases be a 
satisfactory stressor for PTSD.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  As the veteran has provided 
information sufficient to verify claimed stressors through 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) an attempt to verify such stressors should be made.

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award. In the present 
appeal, the appellant was provided with notice of the type of 
information and evidence that was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions may be involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition, on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.    

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
investigate and attempt to verify the 
veteran's alleged stressors (to 
specifically include his stressors he has 
described at Quang Ngai and/or the LZ in 
Vietnam.  The AMC should detail the 
stressors claimed by the veteran.  If 
more detailed information is needed for 
this research, the veteran should be 
given an opportunity to provide it.  
JSRRC should also be asked to provide 
unit histories of the veteran's units 
during the time he was in Vietnam.

4.  If and only if evidence corroborating 
the occurrence of (a) specifically 
claimed in-service stressful 
experience(s) is received should the RO 
schedule the veteran for a VA psychiatric 
examination.

The veteran's entire claims file must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and comment 
upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

5.  After completing any additional 
development deemed necessary, the claim 
should again be reviewed.  If the claim 
is denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



